SIBLEY, Circuit Judge
(dissenting).
I think the District Judge, who heard. and saw the witnesses testify, was justified in believing those for the defendant. The deed did not integrate the whole contract, but only its application in the expected event that all heirs should become signers. As all did not sign, the phase of the contract appropriate to this latter contingency could be enforced by modifying the deed so as to convey one-fourth of the interest of each signer, for a proportionate consideration. Payment of this consideration was promptly tendered so soon as it became apparent that all would not sign. There is no insuperable obstacle to reforming the deed so as to make it express the applicable phase of the oral agreement.